Citation Nr: 1526327	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right shoulder dislocation.

3.  Entitlement to service connection for residuals of a compression fracture of the back.

4.  Entitlement to service connection for headaches.
 

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO, among other things, denied entitlement to service connection for bilateral hearing loss disability, right shoulder dislocation, residuals of a compression fracture of the back, and headaches.

In February 2015, the Veteran testified at a video teleconference hearing before the undersigned; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At his February 4, 2015, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran reported that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for bilateral hearing loss.

2.  At his February 4, 2015, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran reported that he wished to withdraw his appeal with respect to the issue entitlement to service connection for right shoulder dislocation.

3.  The evidence is approximately evenly balanced as to whether the Veteran's current back compression fracture residuals were incurred during service.

4.  The preponderance of the evidence establishes that the Veteran's headaches were incurred during service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for right shoulder dislocation have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for residuals of a compression fracture of the back have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for entitlement to service connection for headaches are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  An appeal may be withdrawn on the record at a hearing or in writing.  38 C.F.R. § 20.204(b)(1).

In the present case, at his February 2015 Board hearing, prior to the promulgation of a decision in this case, the Veteran requested that the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for right shoulder dislocation be withdrawn.  See Board Hearing Tr. at 2.  As such, there remains no allegation of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction over them and they are dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

Entitlement to Service Connection

The Veteran contends that service connection is warranted for residuals of a compression fracture of the back and headaches.  Specifically, the Veteran has reported that, while serving as a Boatswain on a ship during service, he fell and hit his head and back, and that he has experienced back pain and headaches since this in-service fall.  See, e.g., February 2015 Board Hearing Tr. at 3, 5, and 12.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for residuals of a compression fracture of the back and headaches is warranted.  

The Board finds the Veteran's testimony regarding an in-service fall during which he hit his head and back to be competent and credible.  In making this determination, the Board notes that the Veteran's testimony regarding his in-service back pain is supported by a May 1994 report of medical history in which the Veteran indicated that he experienced recurrent back pain, although the May 1994 separation examination report indicated that the spine was normal.  In this regard, the Board notes that there is no indication that spine X-rays were taken at that time.

With regard to current disability, the record reflects that the Veteran has been diagnosed with multiple compression fractures and hyperkyphotic thoracic spine curve based on X-ray results, cervical and thoracic intravertebral disc (IVD) degeneration, severe degenerative disc disease of the cervical and thoracic spine, and thoracic lumbar sprain.  See Dr. P.M.'s April 2014 opinion and April 2015 treatment note; February 2015 VA medical opinion; December 2010 VA examination report.  The record also reflects that the Veteran has been diagnosed with occipital headaches.  See February 2015 VA medical opinion.

Finally, as to the question of whether there is a nexus between the Veteran's service and his currently diagnosed back disabilities, the Board finds that the evidence of record is at least in relative equipoise.  Further, with regard to whether there is a nexus between the Veteran's service and his currently diagnosed headaches, the Board finds that the preponderance of the evidence supports such a relationship.  

In support of the Veteran's claim, in an April 2014 letter, Dr. P.M. stated that the Veteran sustained multiple thoracic compression fractures in the middle to upper thoracic region during service, and as a result, has a hyperkyphotic thoracic spinal curvature, which resulted in cervical spine forward head carriage and pelvic imbalance.  In providing this opinion, he noted that X-ray analysis confirmed the multiple compression fractures and hyperkyphotic thoracic spine curve.  

Additionally, in a February 2015 letter, the Veteran's VA primary care family nurse practitioner who has treated the Veteran since 2012 provided the opinion that the Veteran's current severe degenerative disc disease of the cervical and thoracic spine, as well as his occipital headaches, are related to his in-service fall while he was loading cargo and fell more than eight feet, landing on his head and upper back.  

By contrast, the December 2010 VA examiner provided the opinion that the Veteran's thoracic lumbar sprain was less likely than not caused by or a result of his in-service injury while serving as a Boatswain.  In support of his opinion, the examiner reported that the injuries described by the Veteran were most likely muscular because he was able to continue working, the symptoms improved with rest, and the Veteran did not require medical evaluation or treatment.  As such, the December 2010 VA examiner concluded that it was unlikely that the Veteran's current chronic symptoms were related to his active duty injury.  

Additionally, in a February 2011 addendum opinion following review of the Veteran's claims file, the December 2010 VA examiner reported that his opinion remained unchanged based on the evidence of record.  In this regard, the examiner noted that there were no in-service clinical notes related to low back pain and the Veteran's separation examination was normal, even though the Veteran provided a history of recurrent back pain-described as discomfort or tightness (mild symptoms)-at the time of his May 1994 report of medical history.  The examiner then went on to conclude that, although there was evidence of back symptoms while on active duty, there was no documentation supporting any significant injury or physical findings that would have put this Veteran at risk for chronic problems.  He therefore adhered to his initial opinion that the current back disability was not likely related to the in-service injury.

In weighing and balancing the opinions of record, with regard to the Veteran's back disability, the Board acknowledges that there is a private medical opinion of record relating the Veteran's current back disability to his in-service back symptoms, as well as a VA medical opinion finding that the Veteran's current back disabilities are not related to such injury.  See Dr. P.M.'s April 2014 letter; December 2010 VA examination report; February 2011 VA addendum opinion.  Notably, however, each of these health care professionals offered a probative rationale in support of their opinion regarding the etiology of the Veteran's current back disability and his in-service injury.  Moreover, the Board notes that in her February 2015 statement, the Veteran's VA nurse practitioner also attributed the Veteran's current severe degenerative disc disease of the cervical and thoracic spine to his in-service fall injury.  On this record, the Board finds that the evidence is at least approximately evenly balanced on the question of etiology of the Veteran's current back disability.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board concludes that entitlement to service connection for residuals of a compression fracture of the back is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to headaches, the Veteran has offered competent and credible testimony that he has experienced recurrent headaches since his in-service fall.  Moreover, the only medical opinion of record addressing a potential relationship between the Veteran's current headaches and his in-service injury and symptoms is the positive opinion offered by the VA nurse practitioner in February 2015, which indicates that the Veteran's current headaches are related to his in-service injury.  Although the nurse practitioner did not provide a detailed rationale for this opinion, reading the opinion as a whole and in the context of the evidence of record, her statement indicates that she believed the nature of the Veteran's current headaches and the in-service injury reflect a relationship between the two.  Thus, the Board finds that this opinion is entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate) and Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, the Board highlights that there is no evidence against a relationship between the Veteran's current headaches and his in-service injury/headaches.  As such, because all three elements required for service connection for headaches are met, the Board finds that entitlement to service connection for headaches is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Board's decision to grant service connection for residuals of a compression fracture of the back and headaches herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.


ORDER

The appeal with respect to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal with respect to the issue of entitlement to service connection for right shoulder dislocation is dismissed.

Entitlement to service connection for residuals of a compression fracture of the back is granted.

Entitlement to service connection for headaches is granted.



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


